Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000059
                                                         11-MAY-2016
                                                         10:47 AM



                          SCWC-15-0000059


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         In the Interest of 

                                K. P.

                       Born November 18, 2004



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-15-0000059; FC-S NO. 14-00818)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Mother-Appellant’s and Petitioner/Father­

Appellant’s joint application for writ of certiorari, filed on


March 30, 2016, is hereby rejected.


          DATED:   Honolulu, Hawai'i, May 11, 2016.

Kai Lawrence                    /s/ Mark E. Recktenwald

for petitioner/

mother-appellant 

                                /s/ Paula A. Nakayama

Warren Perry

for petitioner/                 /s/ Sabrina S. McKenna

father-appellant 

                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson